Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As stated by applicant in remarks received August 21, 2020
The amended claim 1 discloses a driving method for a pixel circuit, wherein the pixel circuit comprises a light emitting device and a drive transistor. The driving method comprises: compensating the drive transistor in a first compensation manner including an internal voltage compensation during an operation period of the light emitting device; and compensating the drive transistor in a second compensation manner during a non-operation period of the light emitting device, the second compensation manner including both the internal voltage compensation and an external voltage compensation.  In paragraph [0012-0013] of Wu, the advantages and disadvantages of internal compensation and external compensation are disclosed, and it is recorded that "if the internal compensation and the external compensation may be combined with each other, their advantages may be acquired together". It can be known from this that before Wu's technical solution was proposed, there was no technical solution that combined internal compensation with external compensation. Therefore, Wu proposed a technical solution of "combining internal compensation and external compensation" in a single pixel unit circuit. According to Wu's technical solution, this combination actually refers to using one of internal compensation and external compensation in different operation stages of the pixel unit circuit. Specifically, the internal compensation manner is adopted when the light-emitting device is in an operation stage for light-emitting normally. The external compensation manner is used when the light-emitting device does not emit light. In other words, in Wu's technical solution, the internal compensation and external compensation are carried out in different operation stages. Step SI00 clearly defines “selecting a compensation manner according to an operation stage of a light-emitting device”. And steps S200 and S3 00 are different selections of the compensation manners in two different operation stages, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D DAVIS whose telephone number is (571)272-7572.  The examiner can normally be reached on Monday - Friday, 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID D DAVIS/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        



ddd